DETAILED ACTION
Examiner’s Comment
This communication is in response to the Amendment filed 15 April 2022.
Claims 1-3, 8-11, 13, 14, 16, 18, 19, 21-25 and 28-30 are currently pending.  In the Amendment filed 15 April 2022, claims 1, 14, 19 and 28 are amended and claims 4-7, 12, 15,17, 20, 26, 27 and 31-34.
As a result of the Amendment filed 15 April 2022, claims 1-3, 8-11, 13, 14, 16, 18, 19, 21-25 (renumbered as 1-20) are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The examiner agrees with Applicant’s arguments that Petrou fails to explicitly teach the newly added limitations.

Allowable Subject Matter
Claims 1-3, 8-11, 13, 14, 16, 18, 19, 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to explicitly teach the newly added limitations found in each of the independent claims in combination with the other recited limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/           Primary Examiner, Art Unit 2167